UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN T. WILLIAMS,
                            Plaintiff,                                 18-CV-5567 (CM)

                     -against-                                         18-CV-5970 (CM)
 PREET BHARARA (USAO), et al.,                                              ORDER
                            Defendants.


 JOHN T. WILLIAMS,
                            Plaintiff,
                     -against-
 PREET BHARARA (USAO), et al.,
                            Defendants.


COLLEEN McMAHON, United States District Judge:

       By order and judgment dated December 21, 2018, and entered on December 26, 2018, the

Court dismissed these actions without prejudice because Plaintiff is barred, under 28 U.S.C.

§ 1915(g), from bringing civil actions in federal court in forma pauperis as a prisoner. Plaintiff

has appealed the dismissal of these actions and his appeals are pending. See Williams v. Bharara

(USAO), Nos. 19-247, 19-248 (2d Cir.) On February 12, 2019, Plaintiff filed in this Court, in

both actions, a “Motion to Consolidate Two Cases into One and File Amended Complaint to this

Case.” Williams v. Bharara, No. 18-CV-5567 (CM) (ECF No. 9); Williams v. Bharara, No. 18-

CV-5970 (ECF No. 9). On February 20, 2019, Plaintiff also filed a letter and a proposed

amended complaint. Williams, No. 18-CV-5567 (ECF Nos. 10-11); Williams, No. 18-CV-5970

(ECF Nos. 10-11).
       The Court construes Plaintiff’s motion and subsequently filed submissions as one motion

seeking relief from the Court’s December 21, 2018 order of dismissal and judgment under Rule

60(b) of the Federal Rules of Civil Procedure. 1 For the reasons discussed below, the Court denies

the motion. 2

                                          DISCUSSION

       Under Rule 60(b), a party may seek relief from a district court’s order or judgment for the

following reasons:

           (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
           evidence that, with reasonable diligence, could not have been discovered in
           time to move for a new trial under Rule 59(b); (3) fraud (whether previously
           called intrinsic or extrinsic), misrepresentation, or other misconduct of an
           opposing party; (4) the judgment is void; (5) the judgment has been satisfied,
           released, or discharged; it is based on an earlier judgment that has been
           reversed or vacated; or applying it prospectively is no longer equitable; or
           (6) any other reason justifying relief.

Fed. R. Civ. P. 60(b).

       Even under a liberal interpretation of the motion, Plaintiff has failed to allege facts

demonstrating that any of the grounds listed in Rule 60(b)(1) through (5) apply. Accordingly, the

Court denies Plaintiff relief under Rule 60(b)(1) through (5).

       “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.



       1
        According to the website of the Federal Bureau of Prisons (“BOP”), www.bop.gov, the
BOP released Plaintiff from custody on March 27, 2019. Thus, it appears that Plaintiff filed these
submissions while in BOP custody.
       2
         A party’s filing of a notice of appeal normally divests a district court of jurisdiction over
an action. See, e.g., Toliver v. Cnty. of Sullivan, 957 F.2d 47, 49 (2d Cir. 1992). But a district
court can deny a postjudgment motion while an appeal is pending. See Selletti v. Carey, 173 F.3d
104, 109 (2d Cir. 1999) (“The district court properly assumed that it had jurisdiction to deny the
motion [brought under Rule 59(a) and Rule 60(b)] during the pendency of an appeal.”)
(emphasis in original); Toliver, 957 F.2d at 49 (discussion in the context of a Rule 60(b) motion).

                                                  2
Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)) (alteration in original, internal quotation

marks omitted). A person seeking Rule 60(b)(6) relief must show both that his motion was filed

within a “reasonable time” and that “extraordinary circumstances [exist] to warrant relief.” Old

Republic Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 59 (2d Cir. 2002) (internal

quotation marks and citation omitted).

        Plaintiff has failed to allege any facts demonstrating that extraordinary circumstances

exist to warrant relief under Rule 60(b)(6). See Ackermann v. United States, 340 U.S. 193, 199-

202 (1950). Thus, to the extent that Plaintiff seeks relief under Rule 60(b)(6), the Court denies

that relief.

                                         CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. The Court construes Plaintiff’s submissions docketed as ECF Nos. 9

through 11 in Williams, No. 18-CV-5567 (CM), and in Williams, No. 18-CV-5970 (CM), as one

motion seeking relief from the Court’s December 21, 2018 order of dismissal and judgment

under Rule 60(b) of the Federal Rules of Civil Procedure. The Court denies the motion.

        The Court also directs the Clerk of Court to terminate ECF No. 9 in Williams, No. 18-

CV-5567 (CM), and in Williams, No. 18-CV-5970 (CM).

        The Court further directs the Clerk of Court to accept no further submissions from

Plaintiff under these docket numbers, except for papers directed to the United States Court of

Appeals for the Second Circuit.




                                                 3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Court additionally directs the Clerk of Court to docket this order as a “written

opinion” within the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   April 25, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 4
